ON MOTION FOR REHEARING
STONE, Chief Judge.
We grant Appellant’s motion for rehearing, republish our opinion of July 1, 1998, and certify the following question to the supreme court:
ON A CHARGE OF ATTEMPTED FIRST DEGREE MURDER IN THE COURSE OF AN ARMED ROBBERY, IS A FACT-FINDING OF PREMEDITATION SUPPORTABLE, APPLYING GRIFFIN V. STATE, 474 So.2d 777 (Fla.1985), WHERE THERE IS DIRECT EVIDENCE BY AN EYEWITNESS (HERE, THAT THE ASSAILANT USED A LETHAL WEAPON, THE ATTACK WAS UNPROVOKED, NOTHING OCCURRED INDICATING THE WOUNDING WAS ACCIDENTAL, AND THE INJURY IS INFLICTED WITH A RAISED WEAPON DIRECTED AT THE VICTIM IMMEDIATELY AND AT CLOSE RANGE)?
STEVENSON and SHAHOOD, JJ., concur.